Fourth Court of Appeals
                                        San Antonio, Texas
                                                March 6, 2019

                                            No. 04-19-00108-CR

                                        IN RE John Michael POPE

                                      Original Mandamus Proceeding 1

                                                    ORDER

        On February 27, 2019, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on March 6, 2019.


                                                                      _____________________________
                                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2019.

                                                                      _____________________________
                                                                      Keith E. Hottle, Clerk of Court




1
  This proceeding arises out of Cause No. 2018CR12867, styled The State of Texas v. John Michael Pope, Jr., pending
in the 437th Judicial District Court, Bexar County, Texas, the Honorable Lori I. Valenzuela presiding.